Mazzarelli and Saxe, JJ.,
dissent in a memorandum by Saxe, J., as follows: “To set aside a jury verdict * * * ‘[i]t is necessary to first conclude that there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [persons] to the conclusion reached by the jury on the basis of the evidence presented at trial’ ” (Parkin v Cornell Univ., 78 NY2d 523, 526, quoting Cohen v Hallmark Cards, 45 NY2d 493, 499). It is respectfully submitted that the majority has failed to uphold that sound and time-honored principle.
In finding Dr. Ferencz liable for malpractice, the jury necessarily (1) found that Dr. Ferencz had negligently failed to detect a condition which had been present for years, which failure was a substantial factor in causing harm to plaintiff, and (2) rejected the dentist’s defense that he had expeditiously diagnosed Ms. Elkins as suffering from Rapid Progressive Periodontal Disease. Sufficient evidence was presented at trial to support this conclusion.
At the outset, it bears emphasis that Ms. Elkins’s reliance upon only one expert does not undermine her case; it is axiomatic that the number of expert witnesses testifying for each side is immaterial (see, PJI 1:23; Torem v 564 Cent. Ave. Rest., 133 AD2d 25, 26). Moreover, since Dr. Kent’s friendship with plaintiff’s husband was made known to the jury, the jury was in a position to discount his credibility as they saw fit, and declined to do so.
Although Dr. Kent, plaintiffs expert witness, did not state outright in so many words that defendant’s care of plaintiff had constituted a departure from accepted dentistry, the use of such “magical words” is not required (Matott v Ward, 48 NY2d 455, 463; John v City of New York, 235 AD2d 210). From Dr. Kent’s testimony, reasonable people could conclude that defendant had failed to use reasonable skill and care in treating plaintiff, and that it was more probable than not that his failure was a substantial factor in causing harm to plaintiff. The jury had a sufficient basis upon which to find that Ms. Elkins’s periodontal problem had developed over the years during which Dr. Ferencz had treated her, that the dentist should have observed the problem and taken action much sooner, that his failure to do so was a departure from good and accepted dental practice and that it was a proximate cause of her injuries.
*606Specifically, Dr. Kent testified that in February 1992 Ms. Elkins’s periodontal chart showed that she was in a stage of periodontitis where she had significant bone loss in the anterior segment, and that her front teeth had a lot of bone loss around them. Dr. Kent explained that examination of the X-rays taken of plaintiffs mouth over the span of approximately 20 years clearly showed progressive bone loss through those years. He characterized the bone loss from 1980 to 1991 as “very, very clear,” “dramatic” and “tremendous.” He also observed spacing between plaintiffs front teeth that would not normally be seen in the absence of periodontal disease. He added that in addition to her front teeth drifting, plaintiff “had a periodontal problem that manifested itself throughout her whole mouth * * * [involving a] collapsed bite or a collapsed vertical dimension, [so that] when she was biting, her front teeth were taking such a brunt of the bite that the pressure * * * was pushing out the front teeth every time she bit or occluded.”
In rejecting plaintiffs evidence as insufficient, the majority emphasizes that, upon cross-examination, Dr. Kent conceded that (1) periodontal disease could not be diagnosed merely from an indication of bone loss on an X-ray; (2) there could be bone loss without active periodontal disease and some, if not most, people eventually have some bone loss; (3) he lacked any personal knowledge that defendant had failed to probe plaintiff for periodontal pockets; and (4) bleeding of the gums, which plaintiff denied having while she was being treated by Dr. Ferencz, was a common portent of periodontal disease.
However, these facts, although they undercut plaintiffs evidence, do not completely negate it. While Dr. Kent conceded that observation of bone loss cannot alone support a diagnosis of periodontal disease, he clearly testified that the existence of progressive bone loss is an indication of periodontal disease, and that such progressive bone loss should be noted by a treating dentist and appropriate remedial action taken. Indeed, even defendant’s witness, Dr. Michael Bral, agreed that bone loss can be a sign of periodontal disease.
Furthermore, the jury was entitled to reject Dr. Ferencz’s assertion that he had performed gum probings at Ms. Elkins’s examinations; importantly, Ms. Elkins’s chart contained no notation of periodontal pocket depths as found at these purported examinations. Nor did Ms. Elkins’s deposition testimony, to the effect that Dr. Ferencz had used a tool to probe her gums, establish that he used a periodontal probe either properly or consistently.
The trial court properly declined to permit the testimony *607proffered by defendant as to plaintiff’s prior cocaine use and its effect on her periodontal condition. No proper showing was made that the proposed witness had any expertise on the issue, and the intended testimony in this respect was too speculative to be admitted.
As to the court’s charge to the jury regarding defendant’s claim of subsequent malpractice by Dr. Kent in his treatment of plaintiff, the trial court correctly charged the jury as to aggravation of injuries by subsequent malpractice and declined to charge the jury as to intervening causation. Any malpractice in plaintiff’s subsequent treatment would not have been an intervening cause of the plaintiff’s ultimate injuries, but rather, the type of subsequent malpractice that is a foreseeable consequence of the defendant’s malpractice (see, Glaser v Fortunoff of Westbury Corp., 71 NY2d 643, 647; Hill v St. Clare’s Hosp., 67 NY2d 72, 82).
The assertion of the majority that a new trial would be required by the trial court’s failure to charge comparative negligence is also in error. While defendant’s attorney listed that pattern charge in his written Requests to Charge, he offered no exception to the court’s failure to charge the jury on that point, and therefore has waived his right to raise the point on appeal (see, CPLR 4110-b; Loucas v A & A Trucking Co, 134 AD2d 326). Indeed, since the summation of defendant’s counsel contained no reference to the concept of comparative negligence, and no objection was raised to the form of the verdict sheet, which lacked any provision for a finding of comparative liability on the part of plaintiff, it is apparent that the waiver of this point was fully intended by defendant’s trial counsel.
Defendant’s remaining argument regarding the verdict sheet is without merit, in that counsel never objected to the sheet’s form or content, and in any case plaintiff did not in fact submit multiple theories of liability to the jury. The single question posed to the jury as to liability was therefore proper.
However, I find the jury’s award of $400,000 for pain and suffering to be excessive, and I would reduce the award for past pain and suffering from $300,000 to $100,000 and the award for future pain and suffering from $100,000 to $50,000. Therefore, although I would affirm the finding of malpractice, I would set aside the judgment and order a new trial unless the plaintiff stipulated to a reduced damages award in the total amount of $205,500.